I extend my sincere and
warm congratulations to you, Sir, on your election as
President of the General Assembly at its fifty-fourth
4


session. It is indeed gratifying to see a distinguished
statesman and son of Africa lead the Assembly, especially
one whose country was born out of the crusade of the
United Nations for the freedom of colonial peoples. Your
personal devotion and commitment to the liberation struggle
of the people of Namibia makes you eminently qualified to
lead the United Nations in its search for peace. I am
confident that your experience, talent and energies will
ensure a successful outcome for the work of the session,
and I assure you of my country's support in all your
endeavours.
I also pay a well-deserved tribute to your predecessor,
Mr. Didier Opertti, for the excellent manner in which he
discharged his duties as President of the Assembly at its
last session.
To Secretary-General Kofi Annan, I extend my
country's gratitude and support for his tireless efforts in the
daunting task of finding lasting solutions to problems that
face our Organization. We particularly commend him for
his latest brave efforts in East Timor.
Permit me also to express my delegation's profound
joy at seeing three States join the ranks of the Members of
the United Nations. The addition of the Republic of
Kiribati, the Republic of Nauru and the Kingdom of Tonga
to our Organization brings closer to fruition the hope of the
international community to see the United Nations
comprising all the countries of the world. We say welcome
to these new Members and extend to them a hand of
friendship.
I also wish to express my satisfaction with the
Secretary-General's trenchant report on the work of the
Organization. In particular, I concur with his analysis of the
moral dilemma that faces the United Nations when the
Security Council is unable to act, because of a lack of
consensus, in the face of the most heinous human rights
violations. In those circumstances, and while conflicts
continue unabated in different parts of the world, the
capacity of the international conflict-resolution machinery
is put to a severe test. Perhaps no conflict has done this as
intensely as the one in Kosovo.
The Kosovo crisis represented the very disturbing
trend towards the most serious violations of human rights
in the form of ethnic cleansing and impunity. After the
experience of Bosnia, which is still so fresh in our minds,
the world could not be expected to sit back and take no
action. It would indeed be a sad comment on the efficacy
of the United Nations if the next millennium were to begin
under a cloud of tolerance of impunity in the face of
acknowledged genocide and other gross violations of
human rights. While it is recognized that the conflict was
an internal matter of Serbia, the dilemma was whether the
world could sit idly by and watch a people being
exterminated.
The more difficult question that Kosovo raises is the
one of the role of the Security Council in similar crises.
The Charter places responsibility for the maintenance of
international peace and security squarely in the hands of
the Security Council. That body must therefore discharge
this function with seriousness and firmness. It must resist
the temptation to view questions of international peace
and security through the lenses of national fears and
preoccupations. If it is paralyzed by parochial interests,
the temptation to take unilateral action increases. The
belated submission of the Kosovo issue to the jurisdiction
of the Security Council is therefore very welcome, as is
the United Nations involvement through its civilian
administration.
In a similar vein is the tragedy that is East Timor,
whose denouement seems happily to be in sight. After
many years of inconclusive attempts to find a solution to
the problem of East Timor, the new Government in
Jakarta finally paved the way by allowing the people of
that sad country to exercise their right to choose. The
cruel violence that was unleashed against them, however,
when they did express their preference in unequivocal
terms is a source of great dismay. We are grateful,
therefore, that an international peacekeeping force has
now entered the country and hope that it will bring the
nightmare of the people of East Timor to an end. We call
on the Government of Indonesia to bring to book the
perpetrators of violations of human rights. We look
forward to welcoming East Timor in the councils of
independent States in accordance with the wishes of its
people.
The last decade of the twentieth century has been a
time of momentous changes in all parts of the world,
particularly in Africa, where for the first time
unprecedented democratic changes and reforms have
transformed the political landscape across the continent.
We remain concerned, however, that the proliferation of
conflicts in Africa has had a serious negative impact on
our development capacities, as these conflicts have
undermined efforts to improve the living conditions of our
peoples and retarded progress towards Africa's economic,
social and political transformation.
5


The situation in Angola continues to be a source of
concern for the people of Africa in general and the
countries of southern Africa in particular. As UNITA
continues to perfect its war machine and effort, the
prospects for peace have become more elusive. The people
of Angola have endured hardship for more than 40 years,
when the years of the civil war are added to those of a very
brutal colonial war. There are millions of adults in that
country who have never lived in a state of peace. Their
country is richly endowed with resources, and yet these
have not been harnessed for combating the many evils
facing the country, but have, on the contrary, been used for
prosecuting a war that has impoverished the people beyond
measure.
The States of southern Africa will continue to search
for a solution to the Angolan crisis. In this regard, they
expect to receive the support of the international community
in the form of intensified sanctions against UNITA and its
leader, Mr. Savimbi, and increased humanitarian assistance
for the victims of the conflict.
The crisis in the Democratic Republic of the Congo
has equally been a source of concern for the countries of
southern Africa since its inception, in view of its
implications for the security of the region as a whole.
Various efforts made under the auspices of the Southern
African Development Community (SADC), coordinated by
President Chiluba of Zambia, in collaboration with the
Organization of African Unity (OAU), the United Nations
and other interested parties, have started to bear fruit with
the signing of a Ceasefire Agreement in Lusaka on 10 July
1999 by the heads of State of Angola, the Democratic
Republic of the Congo, Namibia, Rwanda, Uganda and
Zimbabwe. The signing, finally, of this Agreement by the
representatives of the rebel Congolese Rally for Democracy
should help to pave the way for a permanent and peaceful
solution.
On the conflict between Ethiopia and Eritrea, we wish
to commend the Organization of African Unity (OAU)
Secretary-General for his untiring efforts to find a durable
solution to the problem. We believe that the OAU
Framework Agreement remains the only viable option for
the resolution of that unfortunate conflict. We, therefore,
appeal to the two parties to the conflict to implement, as
soon as possible, the technical arrangements worked out by
the OAU, the United Nations, Algeria and the United
States.
We continue to support the United Nations efforts to
hold a referendum to determine the true wishes of the
people of Western Sahara and once more appeal to the
Government of Morocco to assist the process and ensure
its success in accordance with the will of the Saharawi
people.
In Sierra Leone we welcome the ceasefire that has
been arranged under the auspices of the President of
Togo. However, the settlement raises some troubling
questions. It is difficult to accept that those who hold
grievances against a legitimately elected Government can
shoot their way into power-sharing, especially when they
have been accused of the most chilling atrocities, as
occurred in Sierra Leone. Certainly those who are
aggrieved have a right to challenge the governance of
their Government, but this should be done within the
limits of constitutional order and propriety. In spite of
these reservations, we wish the people of Sierra Leone
well and will continue to support their efforts to establish
lasting peace in their country.
We also wish to congratulate the countries of West
Africa under the Economic Community of West African
States (ECOWAS) Monitoring Group (ECOMOG) for the
sacrifices they have made to bring about peace in their
neighbourhood.
Regarding Palestine, all peace-loving people dream
of the day when the permanent status negotiations will
commence and soon be followed by a permanent peace
and a permanent State for the Palestinians. We therefore
encourage the parties to the Middle East conflict to
persevere in their quest for the attainment of the goal
which has eluded them for so long.
The need to secure our global neighbourhood has
never been greater. Unfortunately, the threat of weapons
of mass destruction continues to bedevil our hopes for a
peaceful world, and there does not seem to be a global
determination to eliminate these weapons. This is so
despite the fact that over the years this Assembly has
adopted numerous resolutions on the issue of arms control
and disarmament and in particular on the establishment of
nuclear-weapon-free zones in different regions of the
world. Unless the United Nations of the future is able to
make significant progress in nuclear disarmament, it runs
the risk of losing credibility as an institution dedicated to
the pursuit of peace. The United Nations of the twenty-
first century, therefore, should be one which can give
humankind hope for a world of diminished poverty and
no threat of a nuclear war.
6


Tomorrow, 24 September, marks the third anniversary
of the opening for signature of the Comprehensive Test-Ban
Treaty (CTBT). It has long been accepted that the future
credibility of the Treaty on the Non-Proliferation of Nuclear
Weapons (NPT) will depend on the effective
implementation of the CTBT. Convinced of the need to
enhance the institutional fabric of the CTBT, Lesotho
deposited its instrument of ratification of the CTBT with
the Secretary-General earlier this month, thus joining the
steadily increasing number of States that have so far ratified
the Convention. Lesotho supports the holding of the special
conference on the CTBT, as envisaged under article 14 of
that Treaty, with a view to accelerating its ratification.
In the midst of all these conflict situations is the
dramatic and unacceptable deterioration in the level of
adherence to the norms of humanitarian law as opposite
sides to a conflict indiscriminately and ruthlessly employ
any and all means that might advance their ends. Civilian
populations have become the main targets and direct
victims of fighting between hostile armies, with women and
children suffering disproportionately from atrocities that
include rape, sexual exploitation, murder and the mutilation
of civilians.
The plight of the victims of these heinous crimes
underscores the imperative for the creation of a new
judicial body that would extend the rule of law in its
broadest conception. Following the overwhelming
endorsement by 120 nations in Rome last summer of the
idea to set up an International Criminal Court, the early
establishment of the Court is now a top priority. It is
gratifying to see that just over a year since the conclusion
of the Rome Treaty 86 States have reaffirmed their
commitment to the Court by signing the Treaty, while four
have already ratified it. My Government remains committed
to the early establishment of the International Criminal
Court and has every intention to abide by the terms of the
International Criminal Court Treaty and will ratify it soon.
In his report “Renewing the United Nations: A
Programme for Reform”, of 14 July 1997, the Secretary-
General proposed the holding of a Millennium Assembly
with a summit segment in the year 2000, at which heads of
State and Government could “come together to articulate
their vision of prospects and challenges for the new
millennium and agree on a process for fundamental review
of the role of the United Nations.” (A/51/950, para. 91)
For us in the developing world, the most crucial
question facing the international community is how to
bridge the huge gap between the haves and the have nots of
this world. Unless we redouble our efforts in this regard,
our endeavours to curb such social ills as crime will be in
vain. By the same token, illegal immigration in search of
better living conditions elsewhere, which is the direct
consequence of economic inequalities, will continue to
increase. It behooves us all, therefore, to treat the problem
of poverty with all the seriousness it deserves, and this
fact must be reflected in the deliberations during the
millennium summit.
The Economic and Social Council deserves our
congratulations for highlighting the problem during both
its high-level and operational activity segments this year.
Of course, the problem of poverty has received United
Nations attention on several occasions, most prominently
during the social summit of 1995 in Copenhagen, when
the target of halving absolute poverty by the year 2015
was agreed. Nevertheless, the problem is still with us and
there are no signs that it is abating; hence the need to re-
dedicate ourselves to that noble goal.
As is well known, Lesotho is one of the least-
developed countries. It is in recognition of that fact that
we are committing a considerable proportion of our
meagre resources to the war against poverty. Among
other measures, we have decided to tackle educational
deficiency in the country, which is one of the main
contributors to poverty. In this regard, Government has
been increasing the annual budget for education by 4 per
cent in real terms, and this increase has had a significant
impact on the delivery of education and the attainment of
an adult literacy rate of 70.5 per cent. Furthermore, the
Government has recently announced its intention to
introduce free primary education beginning in the year
2000.
What we, however, find puzzling is the scepticism
of some of our development partners regarding the
sustainability of the programme. If its viability were a
cause for concern, we would have expected expressions
of support to ensure the success of such a worthy
initiative, which is in keeping with so many goals of
global conferences for poverty eradication.
The rampant HIV/AIDS pandemic in sub-Saharan
Africa is putting an unbearable strain on already fragile
health systems, eroding the gains made in child survival
and the achievement of better health. The combination of
HIV/AIDS and malaria is closely associated with
increases in maternal mortality and the significant
reduction in life expectancy in many African countries.
We commend the work of the United Nations system in
7


this regard, and in particular the indication that the response
of the United Nations Programme on HIV/AIDS, in
partnership with various bodies, including the private sector,
is commensurate with the gravity of the situation. The
assistance of the international community is required to
continue these efforts.
The problem of external debt, which continues to be
a developmental problem for Africa, received considerable
attention at the recent Cologne Summit of the G-8, and
promising decisions were taken to relieve the debt of the
highly indebted poor countries. Lesotho appreciates the
various initiatives to ameliorate the problem and in general
supports them, including the effort to find appropriate
financing mechanisms for the Heavily Indebted Poor
Countries Debt Initiative. While Lesotho has successfully
endeavoured to meet its international financial obligations
and commitments, my Government is now faced with a
heavy and unbearable burden of debt-servicing, which is
constraining our national development efforts. We therefore
call for a review of the Initiative, with a view to
substantially relaxing the eligibility criteria so that debt-
stressed countries like Lesotho may also benefit from it.
The recent sale of gold reserves by some countries has
already resulted in a substantial drop in the price of gold
and the consequential closure of marginal gold mines in
South Africa. The overall impact has been reduced
employment opportunities, not only in South Africa but also
in neighbouring countries, such as Lesotho, which have
traditionally depended on employment in South African
gold mines. Let us take care not to create an African
employment crisis so soon after the Asian financial crisis.
It is incumbent upon the international community to work
with affected countries to develop strategies for mitigating
the negative effects of whatever mechanisms are agreed for
financing the HIPC Initiative.
The General Assembly decided at its fifty-second
session to hold an event in the year 2001 for the purpose of
addressing, in a holistic manner, the question of financing
for development in both its national and international
aspects and in the context of globalization and
interdependence. We must face up to the fact that
development is in crisis and that, unless we take bold
measures to find resources for financing it, the future of
mankind is bleak indeed. My delegation fully shares the
view that through this process, which will also address
development through the perspective of finance, the
international community will be afforded a unique
opportunity to start the new millennium with a momentous
political gesture that demonstrates global solidarity for,
inter alia, poverty eradication and the attainment of
economic growth and sustainable development.
It is in the interest of all countries to pursue
development cooperation on the basis of genuine
partnership and mutually beneficial arrangements. We
remain convinced that the contemporary realities of
globalization and liberalization make it clear that capital
flows from developed countries not only benefit
developing countries, but also combine in a dynamic
process with the resources of developing countries in a
manner that brings benefits to both developing and
developed countries.
We also want to stress that every effort should be
made to narrow the gap between developing countries —
in particular, the least developed countries, such as
Lesotho — and the developed countries. In this regard,
we await with anticipation the outcome of the review next
year of the Plan of Action for the Least Developed
Countries.
It is worth repeating that when we adopted the
Programme of Action at the United Nations International
Conference on Population and Development in Cairo in
September 1994, we were committing ourselves to the
support of strategies aimed at enhancing the quality of life
for families and individuals through recognition of their
rights to quality services. The Conference was indeed a
turning point that marked a departure from the notion of
population control to a human-rights-based approach in
addressing our demographic concerns.
In conclusion, my delegation would like to
rededicate itself to the principles of democracy, good
governance, observance of human rights and the rule of
law as the only way in which all of us can ensure a
prosperous and lasting future for all our peoples.







